Citation Nr: 1242193	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-29 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  
 
In June 2006, service connection for adjustment disorder with anxiety was granted, and a 10 percent rating was assigned as of October 25, 2004.  By the same RO decision, service connection for PTSD was denied.  The 2006 RO decision was not appealed.  In January 2008, the RO received the Veteran's petition to reopen a claim of service connection for PTSD. In October 2008, the RO awarded service connection for PTSD with adjustment disorder and anxiety and assigned a 50 percent disability rating, effective January 23, 2008.  The Veteran appealed to the Board for a higher rating.  By a June 2011 rating decision, the RO awarded an earlier effective date of October 30, 2007 for the award of service connection for PTSD with a history of adjustment disorder with anxiety.  

The Veteran testified at a hearing before the RO in September 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD results in total social and occupational impairment.  



CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for PTSD as of October 30, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012). VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012). Given the favorable decision, a discussion of VCAA deficiencies, if any, is rendered moot.

1.  An Initial Disability Rating in Excess of 50 Percent for PTSD

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

From October 30, 2007, the Veteran was assigned a 50 percent evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

After a careful review of the record, the Board finds that, resolving all doubt in the Veteran's favor, the credible and probative lay and medical evidence of record supports the assignment of an initial 100 percent disability rating for PTSD, from October 30, 2007.  Private and VA medical evidence of record reflects that the Veteran's PTSD is productive of total occupational and social impairment. Significantly, VA treatment reports from September 2007 to October 2011 reflect that the Veteran was hospitalized at  VA on numerous occasions in February 2008, April 2008, and September 2008 and admitted to the emergency department November 2010 for treatment of  PTSD symptoms.  GAF scores during this period ranged from 25 at worst. 
 
Factual Background

At a March 2006 VA examination, the Veteran reported having an intermittent depressed mood, loss of interest in previous activities, sleep disturbance, nightmares, decreased appetite, guilt, easily startled, intolerance of crowds, easy agitation and mood lability.  No history of physical violent assaults at home, work or in the community was reported and he denied suicidal or homicidal ideation, plan or attempts.  A mental status evaluation revealed the Veteran was alert and oriented to person, place, time and situation.  He was cooperative and attentive.  There was no guarding or evasiveness.  Psychomotor activity was normal and there was adequate eye contact.  The Veteran described his mood as "pretty well relaxed" with a restricted affect observed by the examiner.  The Veteran displayed a normal speech rate and rhythm, goal directed and coherent thought processes and content with no suicidal or homicidal ideation or plan and no evidence of obsessions or compulsions.  There was no evidence of psychosis and the Veteran denied auditory or visual hallucinations.  He reported having problems with recent memory.  Normal abstraction and fair insight were noted and the Veteran appeared to be able to protect himself from common dangers.  He was diagnosed with adjustment disorder with anxiety, alcohol abuse in partial remission and polysubstance abuse in partial remission.  A GAF score of 65 was assigned.  

VA outpatient treatment reports from October 2007 reflect the Veteran's psychiatric symptoms included: sleep disturbance; nightmares; flashbacks; auditory and visual hallucinations; tearfulness; anxiety, insomnia; avoidance; problems with controlling his temper and involvement in physical altercations; a strained relationship with his girlfriend; paranoia; and an acute crisis with crying. 

The Veteran was hospitalized at the VA in February 2008 for symptoms associated with PTSD, depression and anxiety disorder.  It was felt that he had a recurrent major depressive episode which was severe and resistant to treatment with psychotic features and PTSD with irrational guilt, flashbacks, excessive worrying, loss of control, cognitive impairments (loss of attention, concentration and memory impairment), intrusive memories and nightmares.  At that time his girlfriend had broken up with him and he displayed thoughts of suicide but he followed a verbal contract to not harm himself or others.  Vivid hallucinatory experiences during flashbacks were noted but improved with medication.  Most symptoms were noted to have improved by the time the Veteran was discharged from the hospital.  Diagnoses of major depression, recurrent, severe and with psychotic features, PTSD and alcohol abuse and anxiolytic dependence by history were made.  

In a February 2008 letter, a VA physician reported that the Veteran had been abstinent from drugs and alcohol for three to four months, he recently became noncompliant with his medication and his girlfriend broke up with him.  The VA physician diagnosed the Veteran with PTSD and reported that symptoms included thoughts of suicide, although the Veteran contracted with VA to come to the hospital for admission if he had such thoughts.  The Veteran also was placed on medication for vivid hallucinatory experiences during flashbacks.  The VA physician also noted the Veteran was recently hospitalized and that his military command hallucinations and auditory hallucinations resolved with medication.  She reported that the Veteran was felt to have had a recurrent major depressive episode which was severe and resistant to treatment with psychotic features and PTSD with irrational guilt, flashbacks, excessive worrying, loss of control, cognitive impairments (loss of attention, concentration and memory impairment), intrusive memories and nightmares.  A GAF score of 50 was provided.  In the Axis IV part of her diagnosis, the VA physician also noted that the Veteran was unemployable.  

The Veteran was hospitalized at the VA in April 2008 for suicidal ideation with an initial GAF score of 25 assigned upon admission.  Psychiatric symptoms at this time included suicidal and homicidal ideations, auditory and visual hallucinations, nightmares, depression, restless sleep, and hopelessness.  An April 2008 neuropsychiatric evaluation revealed symptoms of: avoidance of crowds; irritability; nightmares; poor sleep; depression; past suicidal ideation; occasional auditory and visual hallucinations; hopelessness; sadness; anxiety; maladaptive behavior patterns; phobic behaviors likely to interfere significantly in his life; social isolation and detachment; difficulty in concentration; confusion; active psychotic symptoms; auditory and visual hallucinations; poorly controlled anger; extreme mood swings; emotionally labile/instability; intense recurrent suicidal thoughts heightened by stress, isolation and hopelessness; aggressive behavior with potential for violence; extreme physical aggression; significant cognitive impairment; hypervigilance; disturbed thinking; antisocial behavior; and findings consistent with high risk of suicide.  Over the course of the hospitalization the Veteran's symptoms improved to having no suicidal or homicidal ideation, a flat affect, a calm mood, and the Veteran was cooperative, alert and oriented to person, place, time and situation.  GAF scores increased during this time to 50 and 55.  

SSA records reflect that the Veteran was provided mental residual functional capacity assessments by both the SSA and the Mississippi Department of Rehabilitation in May 2008 which revealed findings of moderate limitations in understanding, memory, sustained concentration, persistence, social interaction, and adaption.  The May 2008 SSA mental residual functional capacity assessment found the Veteran was capable to perform routine repetitive tasks during an 8 hour work day and would function best in a non-interpersonally intensive work environment.  Psychological factors were noted to not significantly interfere with work performance and the Veteran would be capable of relating appropriately to co-workers and supervisors, although moderate levels of supervision would be necessary to maintain work performance and assist in adapting to change.  

A May 2008 SSA mental status evaluation revealed findings of somewhat anxious motor activity and adequate eye contact.  Speech was clear, logical and goal directed.  No evidence of a formal thought disorder or psychotic features was noted.  Symptoms of anxiety and depression were endorsed.  The Veteran's mood was anxious but depressed and his affect was restricted.  He was alert and oriented in all spheres.  Thought processes and content was appropriate.  No evidence of delusional thinking was found.  Behavioral indicators of anxiety were noted.  The Veteran reported a history of auditory and visual hallucinations.  His remote and recent memory was intact and he appeared of average intelligence.  His attention and concentration were found to be somewhat impaired.  Problem solving abilities and abstract thinking were noted to be good.  The Veteran reported suffering from panic attacks previously and that he continued to have flashbacks and nightmares.  The examiner found the Veteran would have moderate difficulty performing routine, repetitive tasks, interacting with coworkers, or receiving supervision due to his current mental state, specifically his symptoms of anxiety and depression.  

In an August 2008 letter, a VA physician reported that the Veteran was unable to recall dates and events due to the seriousness of his mental illness, including PTSD and major depression.  She reported that PTSD was severe and chronic, as was his severe major depression with psychotic features.  She noted that the Veteran had neuropsychiatric testing which corroborated the PTSD, depression.  The VA physician also noted that, while the Veteran had improvement of hallucinatory experiences with medication, Olanzapine, he continued to have occasional auditory hallucinations during flashbacks, despite the high dose of medication provided.  She reported that despite high doses of antidepressants, the Veteran continued to have persistent depression.  Other symptoms included panic and sleep disturbance, thoughts of suicide on and off.  The VA physician stated that the Veteran had symptoms of irrational guilt, flashbacks, excessive worrying, loss of control, cognitive impairment, intrusive memories and nightmares, which improved with current medications but persisted due to his ongoing financial stressors.  

The Veteran was hospitalized at the VA in September 2008 presenting with worsening depression, PTSD symptoms, suicidal ideation and hopelessness.  His symptoms also included sleep disturbance, anxiety and concentration problems which had improved at the time of his discharge.  The Veteran continued to experience auditory and visual hallucinations throughout this time.  Mental status evaluation findings at discharge reflected the Veteran was alert and oriented in all four spheres, cooperative, polite, in no acute distress, and maintained good eye contact.  The Veteran also reported being in a pretty good mood and was noted to have a happy affect, a regular rate, rhythm and production of speech with regular volume, and linear and goal directed thought processes.  Auditory and visual hallucinations were still reported.  Insight was good but judgment was fair.  The Veteran was found to have no delusions, suicidal ideation, homicidal ideation or obsession/compulsions.  He was assigned a GAF score of 50.  

The Veteran was provided with a VA examination in September 2008, following his September 2008 VA hospitalization.  At that time the Veteran reported having psychiatric symptoms including anxiety, especially with crowds and frequent anxiety and panic attacks.  Other symptoms included hypervigilance but not paranoia, avoidance of crowds, news or movies, anger and hostility, detachment, sleep disturbance, loss of focus, hypervigilance, anxiety, nightmares, and intrusive memories.  He reported his girlfriend had left him and he was not able to get along with her.  The Veteran was noted to have a restricted range of affect.  The Veteran reported his anxiety attacks, feeling nervous around people and intrusive memories of Iraq affected his employment and he had worked for an offshore oil company as a roughneck for six months.  His social functioning was reportedly affected by his tendency to isolate, hypervigilance, anxiety around people, anger and hostility.  He reported that he had only one friend, his girlfriend, who left him because of his anger and hostility.  A mental status evaluation revealed the Veteran was alert and oriented to time, place and person and he had a slightly anxious mood with congruent affect.  Speech was at a normal rate, volume and tone.  Thought processes were goal directed without a flight of ideas or looseness of association.  No auditory or visual hallucinations were found.  Memory was intact.  No suicidal or homicidal ideation was noted.  Concentration, attention, insight and judgment were intact.  A GAF score of 55 was assigned.  The examiner found that the severity of PTSD symptoms were moderate, occurred on an almost daily basis, and caused moderate impairment in social functioning and industrial functioning.  The examiner also found that the Veteran's occupational functioning was affected by frequent intrusive memories, nightmares causing disturbed sleep, hypervigilance and elevated startle response.  

In a June 2009 SSA decision, the Veteran's severe impairments included PTSD and major depressive disorder with psychotic features.  He was found to have not engaged in substantial gainful activity since October 16, 2007, he could not perform work activity on a regular and continuing basis since that time, and, considering his age, education, work experience and residual functional capacity, there was not a significant number of jobs in the national economy that he could perform.  

A January 2010 VA examination reflects that the Veteran reported his psychiatric symptoms included: a sad and depressed mood; anxiety; panic attacks; irritability; anger outbursts; low frustration tolerance; difficulty getting along with others; auditory hallucinations; avoidance of crowds; sleep disturbance; nightmares; paranoia; easy startle response; some anhedonia; difficulty with attention and concentration; and occasional crying spells, hopelessness and survivor guilt.  No suicidal or homicidal ideation was reported.  The Veteran reported the effects of psychiatric symptoms on his social an industrial functioning included significant limitations and he had been unemployed for two years.  He reported having an inability to hold employment because of anxiety, nervousness, panic attacks agitated mood and an inability to get along with people.  His social life was also compromised due to the above symptoms.  He reportedly only spent time around his wife or by himself.  The Veteran reported he last worked two years ago as a roughneck for an oil company for six months and had work related problems due to anxiety attacks and nervousness being a round others.  He also used to get distracted while at work due to intrusive combat related thoughts of Iraq.  The examiner found that the Veteran did not show major functional limitation that would prevent employability, however, considering the severity of his psychiatric symptoms, his ability to hold a meaningful employment was limited.  

A mental status evaluation revealed normal volume, rate and rhythm of speech.  Fair eye contact was noted.  The Veteran described his mood as "all right" and his affect was restricted and stable with a congruent mood.  No active, current suicidal or homicidal ideation was noted.  No paranoia or delusions were found.  There were no active, current auditory or visual hallucinations.  The Veteran was alert, awake and oriented in all three spheres.  Recent past memory was grossly intact.  Cognitive evaluation was grossly intact.  Insight was limited and judgment was adequate for basic needs.  The Veteran was assigned a GAF of 60 for overall functioning and a GAF of 55 due to PTSD.  The examiner noted the Veteran manifested significant mood symptoms including sadness, depressed mood, anhedonia, hopelessness, crying spells and survivor guilt feelings.  His mood symptoms were intrinsically found to be related to PTSD and did not meet the criteria for major depressive disorder.   The Veteran's ability to hold meaningful employment was noted to be significantly limited due to residual symptoms of anxiety, panic attacks, nervousness, agitation and anger problems.  The examiner also found that, due to the residual psychiatric symptoms, the Veteran was unable to hold a high functioning, stressful employment but may benefit from a low functioning less stressful job in an environment where contact with other people was minimal.  The Veteran's social life was also found to be compromised due to his psychiatric condition and he had minimal social interaction with only one close childhood friend.  

In lay statements from March 2010, the Veteran's mother and spouse reported that the Veteran's PTSD symptoms included unprovoked hostility, constant anxiety and panic attacks, paranoia, sleep disturbance, nightmares, flashbacks, seeing "some of his dead friends," and that he needs to be reminded constantly to keep up his hygiene.  

In a May 2010 VA outpatient treatment report, the Veteran's wife reported that he was very inappropriate with checking up on her while she was at a drill over the weekend and left her 42 text messages.  She reported that he dwelled on negative thoughts of her past behavior and became paranoid she would leave him. Safety issues were discussed.  The VA treatment provider noted that some of the Veteran's PTSD symptoms reinforced her fears about him and his fears of loss and that he had some control issues.  

A July 2010 VA outpatient treatment report reflects that the Veteran was seen for increased stress and combat related thoughts.  At that time, he reported symptoms of difficulty sleeping, avoidance, hyperarousal, difficulty in maintaining emotional stability, paranoia, obsessive behavior with calling his wife and checking phone records while she's away in National Guard training.   A mental status evaluation revealed anxious behavior, little eye contact, and the Veteran put his head in his hands.  An anxious mood and flat affect were noted.  It was hard for the Veteran to verbalize thoughts.  Thought processes were logical and goal directed.  Depressed thought content was noted with no delusions, suicidal or homicidal ideation.  The Veteran appeared to be responding to internal stimuli but denied hearing voices.  Insight and judgment were fair.  A GAF of 48 to 50 was assigned.  

The Veteran was brought to the VA emergency department with suspected drug use but displayed confusion as to why he was there along with symptoms of anxiety, nervousness, guarding, and agitation.  The Veteran was planned to be admitted to the hospital but left against medical advice.  

At a January 2011 VA examination, the Veteran reported his PTSD symptoms consisted of: poor sleep; recurring nightmares; recurring intrusive thoughts; regular flashbacks; short temper; avoidance of crowds; social isolation wherein he does not leave the house much; easy startle; intermittent sadness; depressed mood with anhedonia; poor motivation; chronic anxiety; nervousness; feelings of guilt and hopelessness; passive suicidal thoughts; chronic auditory hallucinations; paranoia; and easy aggravation.  He also reported that he walked around the house in the middle of the night to check windows and locks to make sure they were secured.  The Veteran reported his psychiatric symptoms had compromised his social and industrial functioning and he had not been able to hold meaningful employment since returning from Iraq.  His social life was reportedly compromised due to psychiatric symptoms, and although he was married, he had difficulty interacting with people, avoided crowded situations and did not like to leave the house.  The Veteran's current symptoms of anxiety, nervousness, irritability and agitation were noted to limit his ability to hold meaningful employment.  The Veteran was currently unemployed and was enrolled in vocational rehabilitation training.  

A mental status evaluation revealed speech was of normal volume, rate and rhythm.  Poor eye contact was noted.  Mood was described as "same as always" and affect was restricted and stable.  No active suicidal or homicidal ideation or delusions were found.  The Veteran reported general paranoia and had no active auditory or visual hallucinations although he had a history of chronic auditory hallucinations.  He was alert, awake and oriented in all three spheres.  Recent and past memory was grossly intact.  Insight was limited and judgment was adequate.  Cognitive evaluation revealed grossly intact cognitive functioning.  The Veteran was diagnosed with PTSD with psychotic features and a GAF score of 60 overall was assigned with a GAF due to PTSD of 55 noted.  The examiner finds the Veteran's reports of paranoid ideation and auditory hallucinations were symptoms of PTSD and psychotic symptoms did not meet the criteria for a separate psychotic disorder.  The Veteran's overall GAF of 60 and GAF of 55 due to PTSD were noted to reflect moderate to severe impairment in social and industrial functioning.  The examiner found the Veteran was currently unemployed and his current ability to hold meaningful employment was limited due to anxiety, nervousness, agitation, irritability, and general paranoid ideation that he had around people.  The examiner also found the Veteran's social life was significantly compromised due to his psychiatric symptoms.  Although he was married, he reported minimal interpersonal social interaction, he avoided crowds and preferred to stay by himself.  

In July 2011 the Veteran was treated for anger and irritability issues with his estranged wife who was no longer living with him but allowed him to care for their son.  He had difficulty with issues of anger and control.  The Veteran was alert and oriented with logical and goal directed speech.  An August 2011 VA outpatient treatment report reflects that the Veteran reported his wife took his child away from him.  He was encouraged to take advantage of the Residential Treatment Program for coping skills, anger management in particular.  

In a September 2011 RO hearing, the Veteran testified that he was unable to hold a job due to his PTSD and he could not remember the last time he worked.  He and his spouse reported his current PTSD symptomatology included problems focusing, frequently checking the locks around the house and the firearms in his shop in the yard, hostility, depression, lashing out at others, the inability to realize he was going somewhere, loss of concentration and focus and trouble maintaining hygiene.  The Veteran stated that he did not want to live.  His spouse testified that the longest he held a job was maybe six months.  He reportedly had tried to work since that time at a couple of small businesses but he did not get along with others.  

Analysis

Based on the foregoing evidence, the Board finds that a 100 percent disability rating is warranted from October 30, 2007, onward,  for the Veteran's PTSD.  

There is substantial evidence in support of the Veteran's claim.  In February 2008, following a mental status evaluation an interview, a VA physician found that the Veteran was unable to work due to his severe PTSD and depression.  In the Axis IV diagnosis, it was noted the Veteran was unemployable.  

In a February 2008 letter, a VA physician reported the Veteran had thoughts of suicide.  The Veteran also was placed on medication for vivid hallucinatory experiences during flashbacks.  The VA physician also noted the Veteran was recently hospitalized.  She reported that the Veteran was felt to have had a recurrent major depressive episode which was severe and resistant to treatment with psychotic features and PTSD with irrational guilt, flashbacks, excessive worrying, loss of control, cognitive impairments (loss of attention, concentration and memory impairment), intrusive memories and nightmares.  In the Axis IV part of her diagnosis, the VA physician also noted that the Veteran was unemployable.  

In a March 2008 letter, the Veteran reported to VA that he was unemployed for over six months and had no prospects for a job in the near future.  He reported he was unable to hold a job due to his medication condition, noted as PTSD and major depression.  

In a March 2008 SSA work history report, the Veteran noted having worked for a few weeks in 2005 as a tire tech with B&S Tire and Auto and from February 2006 to October 2007 with Helmerich and Payne as a floor hand.  The Veteran reported having been terminated from Helmerich and Payne for excessive absences.  

In a September 2008 VA outpatient treatment report, the Veteran reported he was unable to work due to his PTSD.  The examiner also found that at that time, his problem remained financial and, due to PTSD, he was unable to work.  

In December 2008, a vocational rehabilitation counselor reviewed the Veteran's case for vocational rehabilitation training, and increased his employment handicap to serious.  

In May 2009 and June 2009 VA outpatient treatment reports, a social worker noted the Veteran was unable to work due to his severe PTSD.  

In a June 2009 SSA decision, the Veteran's severe impairments included PTSD and major depressive disorder with psychotic features.  He was found to have not engaged in substantial gainful activity since October 16, 2007, he could not perform work activity on a regular and continuing basis since that time, and, considering his age, education, work experience and residual functional capacity, there was not a significant number of jobs in the national economy that he could perform.  

A January 2010 VA examination reflects that the Veteran reported the effects of psychiatric symptoms on his social and industrial functioning included significant limitations and he had been unemployed for two years.  He reported having an inability to hold employment because of anxiety, nervousness, panic attacks agitated mood and an inability to get along with people.  The Veteran reported he last worked two years ago as a roughneck for an oil company for six months and had work related problems due to anxiety attacks and nervousness begin around others.  He also used to get distracted while at work due to intrusive combat related thoughts of Iraq.  The examiner found that the Veteran did not show major functional limitation that would prevent employability, however, considering the severity of his psychiatric symptoms, his ability to hold a meaningful employment was limited.  The Veteran's ability to hold meaningful employment was noted to be significantly limited due to residual symptoms of anxiety, panic attacks, nervousness, agitation and anger problems.  The examiner also found that, due to the residual psychiatric symptoms, the Veteran was unable to hold a high functioning, stressful employment but may benefit from a low functioning less stressful job in an environment where contact with other people was minimal.  

A March 2010 VA vocational rehabilitation Employment Handicap and Serious Employment Handicap Worksheet reflects that the Veteran's service-connected disabilities contributed to his impairments of his ability to work.  At that time, the Veteran was not found to have overcome his impairment to employment.  Also at that time, the Veteran was found to have a serious employment handicap in his ability to prepare for, obtain or retain employment and that he was entitled to vocational rehabilitation.  

At a January 2011 VA examination, the Veteran reported his psychiatric symptoms have compromised his social and industrial functioning and he had not been able to hold meaningful employment since returning from Iraq.  The Veteran's current symptoms of anxiety, nervousness, irritability and agitation were noted to limit his ability to hold meaningful employment.  The Veteran was currently unemployed and was enrolled in vocational rehabilitation training.    The examiner found the Veteran was currently unemployed and his current ability to hold meaningful employment was limited due to anxiety, nervousness, agitation, irritability, and general paranoid ideation that he had around people.  

In sum, giving the Veteran the benefit of the doubt, the Board finds that he has experienced total occupational and social impairment due to PTSD as of October 2007.  Notably, he has been repeatedly hospitalized for treatment of PTSD.  Numerous VA examiners have found his psychiatric impairment so overwhelming so as to prevent employment.  He is currently in receipt of SSA disability benefits based on psychiatric impairment as of October 2007.  

In  reaching the above conclusions, the Board has not overlooked the lay statements by the Veteran, his spouse and his mother with regard to the severity of his service-connected PTSD.  In this regard, the Veteran, his spouse and his mother are competent to report on factual matters of which they had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations, to his treatment providers at the VA and lay testimony was presented by the Veteran and his spouse during a hearing at the RO.  The Veteran's spouse and mother also provided lay statements of record regarding their observation of his symptoms.  The Veteran, his spouse and his mother are competent to report his current symptomatology as it pertains to his PTSD and the Board finds that these statements are credible.  

In considering the following evidence, the Board finds that, affording the Veteran the benefit of the doubt, on balance, the record reflects that the Veteran's PTSD is 100 percent disabling.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009), a claim for a total disability rating by reason of individual unemployability due to a service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD. To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation. 38 C.F.R. § 4.16 . Thus, since October 30, 2007, he is not eligible, under the terms of the regulation, for a TDIU rating. See Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446   (1994) (100 percent schedular rating "means that a veteran is totally disabled"). 




ORDER

A rating of 100 percent for PTSD is granted as of October 30, 2007, subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


